Citation Nr: 1303159	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2006, June 2007, and May 2008 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2007 and March 2009.  The RO issued a Statement of the Case (SOC) in November 2009.  In January 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

On his Substantive Appeal, the Veteran requested that he be afforded a Board hearing at the RO in regard to the issues presently on appeal.  The RO subsequently notified the Veteran in April 2010 that he was scheduled to attend a Board hearing at the RO in June 2011.  The Veteran responded in writing in May 2011 that he intended to report to the hearing as scheduled.  However, in June 2011, the Veteran informed VA that he was unable to attend the June 2011 hearing due to a conflict, and requested that he be rescheduled for a Board hearing.  Thus, in November 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for the Veteran to be rescheduled for another hearing.  In an October 2012 letter, he was notified that his hearing had been scheduled for November 2012.  However, the Veteran failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record documents that the Veteran currently has diagnoses of bilateral hearing loss and tinnitus.  See VA examination dated in April 2008.  The Veteran's service treatment records (STRs) do not contain any bilateral hearing loss or tinnitus problems during his active military service.  The Veteran's DD-214 Form documents that his Military Occupational Specialty (MOS) was Material Facility Specialty with the U.S. Air Force.  In a January 2007 statement, the Veteran stated that during his active military service he was around the flight line on a daily basis.  He argued that the extreme noise from the jets, combined with his participation in the Air Force Honor Guard that involved the firing of rifles, contributed to his current hearing problems.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., being around extreme noise during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In considering the aforementioned evidence, the Board notes that there is no adequate medical opinion of record regarding whether the disorders on appeal were directly incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  The Veteran's treating VA physician provided medical opinions in February 2007 and January 2008, but the claims file was not reviewed prior to these opinions and no rationale was provided.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, in response, the Veteran was afforded a VA audiological examination in April 2008, but the Veteran's claims file was not present and therefore the examiner could not provide a medical opinion without resorting to mere speculation.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, as the record establishes the existence of current disorders and in-service noise exposure, the Board finds that a VA medical opinion is required to determine the etiology of the disorders currently on appeal.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.  

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall ask the April 2008 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA audiological examination to ascertain the etiology of the Veteran's current bilateral hearing loss and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing:
	i)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral hearing loss is related to his active military service? 

	ii)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current tinnitus is related to his active military service?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


